UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JEREMY ZIELINSKI,1

                                        Plaintiff,
          -v-                                                 9:17-CV-1042
                                                             (DNH/TWD)

ANTHONY ANNUCCI, DOCCS Acting Commissioner;
MICHAEL KIRKPATRICK, Clinton Correctional
Facility Superintendent; and JOHN DOES 1-9,

                                        Defendants.

--------------------------------

APPEARANCES:

JEREMY ZIELINSKI
Plaintiff pro se
16-A-3601
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021

HON. LETITIA JAMES                                           WILLIAM A. SCOTT, ESQ.
Attorney General for the State of New York                   Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224


DAVID N. HURD
United States District Judge


                                         DECISION and ORDER

          Pro se plaintiff Jeremy Zielinski brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On March 19, 2019, the Honorable T hérèse Wiley Dancks, United States Magistrate


          1
              The Clerk is directed to amend the caption to reflect that this action is brought on behalf of
  plaintiff only.
Judge, advised by Report-Recommendation that plaintiff's motion seeking injunctive relief

regarding denial of meals at Clinton Correctional Facility be denied without prejudice;

plaintiff's motion seeking injunctive relief regarding his placement in involuntary protective

custody at Clinton Correctional Facility be denied as moot; and plaintiff’s motion seeking to

be returned to Clinton Correctional Facility be denied. No objections to the Report-

Recommendation have been filed.2 Magistrate Judge Dancks also made numerous rulings

on plaintiff's motion to amend.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff’s motion seeking injunctive relief regarding denial of meals at Clinton

Correctional Facility, Dkt. 17, is DENIED without prejudice;

          2. Plaintiff's motion seeking injunctive relief regarding his placement in involuntary

protective custody at Clinton Correctional Facility, Dkt. 28, is DENIED as moot;

          3. Plaintiff’s motion seeking to be returned to Clinton Correctional Facility, Dkt. 43,

is DENIED; and

          4. In accordance with Magistrate Judge Dancks' Report-Recommendation and

Order, plaintiff is directed to submit a copy of the final page of his proposed First Amended



          2
            It is noted that plaintiff requested and was granted numerous extensions of time in which to
  submit objections but has failed to do so. A recent letter from plaintiff details the reasons why he was
  allegedly unable to submit objections; this same justification has been presented to the court before. In
  any event, a careful review of the entire file has been made.

                                                    -2-
Complaint, Dkt. 29-3 at 3, to this Court bearing his original signature within thirty (30) days of

the filing date of this Decision and Order.




Dated: July 3, 2019
       Utica, New York.




                                               -3-
